



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harvey,
    2015 ONCA 61

DATE: 20150130

DOCKET: C57899

Hoy A.C.J.O., van Rensburg and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kenneth Harvey

Appellant

Marcus Bornfreund, for the appellant

Deborah Krick, for the respondent

Heard and released orally: January 22, 2015

On appeal from the conviction entered on May 30, 2013 by
    Justice James A. Ramsay of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant appeals his convictions of failure to stop at the scene of
     an accident involving bodily harm contrary to s. 252(1.2) of the
Criminal
    Code
and failure to stop at the scene of an accident involving bodily harm
    or death contrary to s. 252(1.3) of the
Code
.

[2]

He argues that he rebutted the presumption under s. 252(2) of the
Code
and the Crown did not prove the requisite criminal intent.  That section
    provides:

In proceedings under subsection (1), evidence that an accused
    failed to stop his vehicle, vessel or, where possible, his aircraft, as the
    case may be, offer assistance where any person has been injured or appears to
    require assistance and give his name and address is, in the absence of evidence
    to the contrary, proof of an intent to escape civil or criminal liability.

[3]

The presumption in s. 252(2) is rebuttable. If an accused rebuts the
    presumption by evidence  his or her own or that of the Crown  that he or she
    did not leave the scene of the accident for the purpose of escaping civil or
    criminal liability, the Crown must prove the specific criminal intent beyond a
    reasonable doubt.

[4]

The appellant says that the trial judge failed to consider the evidence
    of the Crowns witness, Ms. Beney, that he pulled over after the accident and
    that she did not see him examine his truck or take a walk around his vehicle.
    He says the evidence that he pulled over is inconsistent with an attempt to
    escape civil or criminal liability and that Ms. Beneys evidence is contrary to
    the trial judges finding that he stopped to assess the damage to his vehicle.

[5]

In his reasons for conviction, the trial judge said, I have no doubt
    that the appellant knew that his vehicle had been struck at least once in the accident
    and that when he testified to the contrary he was lying. He provided detailed
    reasons why he rejected the evidence of the appellant. The appellant does not
    challenge the trial judges finding that he knew that his vehicle had been
    struck in the accident or the trial judges credibility finding.

[6]

The trial judge then said:

[The appellant] did not offer to help and he did not give his
    name and address. He stopped to assess the damage to his truck. He asked a
    witness about what she had seen. He then went home and made arrangements to
    repair the damage. His motive was obvious. He had been negligent and he was
    driving without the requisite licence. He had a DZ. He needed an AZ. He had
    been in trouble for that before, so he knew all about the consequences.

Having found that the accused to his knowledge was involved in
    an accident and that he failed to do the things required by Section 252 of the
Criminal
    Code
with intent to escape civil or criminal liability, I find he is
    guilty as charged on counts one and two.

[7]

The trial judge adverted to the fact that the appellant had pulled over.
    The trial judge found that the appellant knew his vehicle had been struck in
    the accident when he pulled over. The appellant admitted that after he pulled
    over he crawled under his truck. The evidence that the appellant went home and
    made arrangements to repair the damage was uncontradicted. The only reasonable
    inference was that he stopped to assess the damage to his vehicle. In our view,
    it is clear that the trial judge found on all of the evidence that the Crown
    had proven the requisite criminal intent beyond a reasonable doubt.

[8]

There is no basis for this court to interfere.

[9]

This appeal is accordingly dismissed.

Alexandra Hoy A.C.J.O.

K. van
    Rensburg J.A.

David Brown J.A.


